374 U.S. 104 (1963)
LAINO
v.
NEW YORK.
No. 992.
Supreme Court of United States.
Decided June 10, 1963.
APPEAL FROM THE APPELLATE DIVISION, SUPREME COURT OF NEW YORK, FOURTH JUDICIAL DEPARTMENT.
Edward H. Levine and Vernon C. Rossner for appellant.
Louis J. Lefkowitz, Attorney General of New York, and Robert E. Fischer and Maxwell B. Spoont, Special Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.